Citation Nr: 1443485	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his VA Form 9, the Veteran requested a hearing before the Board.  However, in July 2012, the Veteran's representative submitted correspondence indicating the Veteran wished to withdraw his hearing request, and instead wished to appear at a Decision Review Officer (DRO) hearing.  In October 2012, the Veteran's representative submitted correspondence indicating the Veteran wished to withdraw the DRO hearing request, and asked that he instead be scheduled for a VA medical examination.  In December 2012, the Veteran was afforded the requested VA examination.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran's service-connected disability has an adverse impact on his ability to function in his occupation of bus driver.  Specifically, the Veteran reported to the December 2012 VA examiner that he has had numerous altercations with passengers and superiors, that he missed ten days of work in the previous month out of fear that he might get into another such altercation, and that he was allowed to switch from a day shift to a night shift in order to minimize contact with others.  VA records dated as recently as December 2013 indicate that the Veteran continues to be employed as a bus driver.  As the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation, the Board concludes that a claim for a TDIU has not been raised.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2009 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for PTSD in that it notified him of the regulations pertinent to the establishment of a disability rating, including an increased rating, and an effective date.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA treatment records have been obtained and associated with the claim file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in April 2009, June 2010, and December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate. 

In addition, the case was previously remanded by the Board in May 2013 for further evidentiary development.  Specifically the May 2013 Board remand directed the Agency of Original Jurisdiction (AOJ) to make arrangements to obtain the Veteran's complete treatment records, to include asking the Veteran to identify all non-VA health care providers that have provided medical treatment relevant to his PTSD.  The Board remand also directed the AOJ to schedule the Veteran for a VA psychiatric examination, review the resulting VA medical examination report, readjudicate the claim, and, if the claim remained denied, provide the Veteran with a Supplement Statement of the Case.

Pursuant to the May 2013 Board remand, the AOJ sent a VA letter in May 2013 to the Veteran informing him that he would be scheduled for a VA examination, asking the Veteran to identify all non-VA health care providers, and specifically asking the Veteran to identify records from the Veteran's employer's physician/psychiatrist and any non-VA records from Robert Anderson, M.D.  Enclosed with the letter was a VA Form 21-4142 Authorization to Disclose Information.  Additionally, the AOJ obtained records from VA St. Louis Health Care System, Jefferson Barracks Division, dated from May 2008 through the date of the Supplemental Statement of the Case, and scheduled the Veteran for a VA examination on May 31, 2013.  Accordingly, the Board finds that VA complied with the May 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran did not return the VA Form 21-4142 or otherwise identify any outstanding records, and did not attend the scheduled May 2013 VA examination.  No good cause was presented for the Veteran's failure to report to the scheduled May 2013 VA examination.  See 38 C.F.R. § 3.655.  Although VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that a remand to secure additional records or to schedule a further VA examination is not required and VA complied with the May 2013 Board remand.  See Stegall, supra.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria for Rating Disabilities Generally

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Specific Criteria for Rating Mental Disorders

The Veteran's PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part: 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Analysis - PTSD

The Board has reviewed all of the evidence in the claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board notes that in addition to a diagnosis for PTSD, April 2009 and June 2010 VA examination reports also include a diagnosis for major depressive disorder as secondary to the PTSD.  The Board will consider all psychiatric signs and symptoms when adjudicating the claim for entitlement to a disability rating in excess of 50 percent for the service-connected PTSD.  See Mittleider v. West, 11 Vet. App.  181, 182 (1998).

In consideration of all the evidence of record, the Board finds that the Veteran's PTSD warrants a higher disability rating of 70 percent, but no higher, for the entire period on appeal.  Although the Veteran did not exhibit all of the symptoms set forth as examples for a 70 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In March 2009, Robert Anderson, M.D., the Veteran's psychiatrist, submitted a statement describing the Veteran's symptomatology.  Dr. Anderson stated, among other things, that the Veteran used work as a "psychological defense," rarely visited others, and had problems controlling his temper.  Dr. Anderson assigned a GAF score of 37.

On VA examination in April 2009, the Veteran was oddly dressed but appeared clean and appropriately groomed.  He struggled to calculate simple math problems.  The Veteran reported short-term memory impairments, but was able to recall three out of three words after a brief delay and two out of three words after an intervening task.  He had appropriate eye contact and was fully oriented.  He did not evidence impairment in his thought processes or communication.  His rate and flow of speech were unremarkable.  He reported being "down" and "irritable" most days, and exhibited a flat affect and mild anxiety during the examination.  The Veteran denied having friends or participating in social activities other than attending PTSD group therapy.  The April 2009 VA examiner found the Veteran to be under intense psychological distress, and noted the Veteran evidenced an inability to establish and maintain effective relationships.  The examiner assigned a GAF score of 40, and opined the Veteran had serious symptoms and major impairment in several areas.

On VA examination in June 2010, the Veteran complained of decreased work performance due to lapses in his concentration and patience.  He reported increased sleep disturbance, and nightmares every night he was able to sleep.  He reported intrusive thoughts whenever he was not working.  He reported having given up reading books, having intimacy, attending family events, and socializing outside of his PTSD group therapy meetings.  He reported a recent increase in citations at work due to customer complaints, and that he was on probation due to being involved in two motor vehicle accidents in a year.  However, he denied hallucinations.  On examination, the Veteran was clean and well groomed.  He was fully oriented, had appropriate eye contact, normal thought content, and normal speech.  He exhibited a flat affect, except for some anger upon discussing certain topics.  He did well on performing serial sevens, but made sequencing errors with visual tasks, and achieved less than full scores on recall tasks.  The June 2010 VA examiner assigned a GAF score of 40, and found the Veteran to be extremely limited in social and family contact.

On VA examination in December 2012, the Veteran reported that he had no social contacts or friends, no relationship with his children, and no recent romantic relationships.  The Veteran reported that his last relationship ended because he choked the woman in his sleep.  He reported having had several confrontations during work with bus passengers, and that he felt paranoid and angry about going to work some mornings due to fear of getting into another confrontation.  He reported frequent nightmares.  He reported feeling distant and cut off.  The December 2012 VA examiner noted the Veteran displayed a depressed mood and markedly flat affect during the examination.  However, the Veteran denied any current or past suicidal ideation, plan, or intent.  The examiner assigned a GAF score of 41 and found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The VA treatment records reflect that the Veteran has attended PTSD group therapy sessions regularly throughout the appeal period.  Documentation of these sessions is largely non-specific as to the Veteran's individual participation in the group.  However, where noted, the Veteran is said to have been fully oriented with a neutral mood, appropriate affect, and no suicidal or homicidal ideations.  At a May 2013 individual session with the PTSD group's psychologist, David T. Klein, Psy.D., the Veteran reported that he was not affiliated with any social or religious organizations, and spent most of his time alone.  However, the Veteran did report that he felt he could relate to the other participants in the PTSD group therapy sessions, and that he felt the sessions were helpful.

The Board finds that the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For example, the Veteran has been evaluated as socially isolated with difficulty controlling his anger, and has reported having physical and verbal altercations with passengers while working as a bus driver.  Therefore, a disability rating of 70 percent, but no higher, is warranted for the entire appeal period.

However, the Board finds the Veteran is not entitled to a 100 percent disability rating for his PTSD.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  As examples, the evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

The Board recognizes that the Veteran has been evaluated as socially isolated with difficulty controlling his anger, to include getting into physical and verbal altercations with passengers while working as a bus driver.  He also reported limited contact with his family and a lack of romantic relationships.  Furthermore, he reported having received accommodations at work, such as being allowed to switch from a day shift to a night shift.  However, the record shows that the Veteran has been able to maintain employment with the same employer for over 30 years.  Additionally, the Veteran has communicated and cooperated effectively with VA examiners and VA treating physicians.  He has also participated in a PTSD group therapy program throughout the pendency of his appeal, and exhibited a normal mental status at group therapy sessions.  Additionally, the Veteran has consistently denied hallucinations and suicidal ideations, and the record indicates that the Veteran has been independent in his activities of daily living.  His impairment thus does not rise to the level of severity contemplated by the 100 percent disability criteria.

The Board also recognizes the Veteran was assigned GAF scores ranging from 37 to higher, indicating serious to major impairment.  A GAF score is only one component of a Veteran's disability picture.  The Board assigns greater probative value to the medical evidence and clinical findings in the claim file, to include VA examination reports which noted the Veteran's reported symptoms.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are most consistent with a disability rating of 70 percent, but no higher.

In light of the above, the Board finds that a disability rating of 70 percent, but no higher, is warranted for PTSD for the entire period on appeal and staged ratings are not appropriate.  The Veteran's PTSD did not warrant a 100 percent disability rating at any time during the appeal period.  See Hart, supra.  With respect to any claim for entitlement to a disability rating in excess of 70 percent, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for a higher disability rating, but, as detailed above, the Veteran's PTSD does not meet the criteria for a 100 percent rating.  38 C.F.R. § 4.130.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16. Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's PTSD symptomatology.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


